FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForMay 23, 2012 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS IN ACCORDANCE WITH DTR 3.1.4R AND DTR 3.1.2R 1. Name of the issuer - The Royal Bank of Scotland Group plc 2. Name of person discharging managerial responsibilities/director Ellen Alemany 3. Indicate whether the notification is in respect of a holding of the person referred to in 2 above or in respect of a non-beneficial interest In respect of a holding of the person referred to in 2 4. Description of shares (including class), debentures or derivatives or financial instruments relating to shares Ordinary shares of £0.25 5. Name of registered shareholder(s) and, if more than one, the number of shares held by each of them Computershare Nominee Service Account 6. State the nature of the transaction Sale of 2,320,327 ordinary shares at £0.211 per share effected to meet an immediate tax liability, which arose on the vesting and exercise of nil-cost share options over 4,939,545 ordinary shares awarded under The Royal Bank of Scotland Group plc 2001 Medium-Term Performance Plan. Ms Alemany has retained 2,619,218 ordinary shares. 7. Number of shares, debentures or financial instruments relating to shares acquired 8. Number of shares, debentures or financial instruments relating to shares disposed 9. Date and place of transaction 22 May 2012 10. Date issuer informed of transaction 22 May 2012 11. Name of contact and telephone number for queries Group Media Relations - +44(0) Name and signature of duly authorised officer of issuer responsible for making notification Aileen Taylor, Group Secretary Date of notification - 23 May 2012 Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
